Citation Nr: 1015722	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD, and evaluated the disability at 30 
percent, effective April 17, 2005.

This case has been advanced on the Board's docket.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; impairment of short- and 
long-term memory; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD have been met since the effective date of service 
connection. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  No claims of prejudice have been 
made in this case.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records and records of post service treatment.  Additionally, 
the Veteran was afforded VA examinations in response to his 
claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Initial Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002). 

On the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.


PTSD

Background

In summaries dated from May 2005 to March 2009, LG a 
psychological associate at Psychological Consulting Services 
reported that she had first seen the Veteran in April 2005 
for evaluation.  The Veteran reported frequent intrusive 
thoughts, flashbacks, traumatic nightmares, distress at 
exposure to triggers which reminded him of past trauma, 
estrangement and detachment from others, irritability and 
anger outbursts.   In her initial evaluation they had 
diagnosed chronic, severe PTSD and assigned a GAF of 40.  LG 
noted the Veteran's symptoms had interfered significantly in 
his personal, social, and professional life.  

She noted the Veteran was cooperative and normally dressed.  
He was soft spoken and oriented to time, place, and person.  
His mood was dysphoric, affect was restricted, and judgment 
and insight were fair.  He had a linear thought process and 
no current suicidal or homicidal ideation.  LG opined that 
the Veteran was severely compromised in his ability to 
initiate or sustain social or work relationships, and 
concluded the Veteran was permanently and totally disabled 
and unemployable. 

The Veteran met again with LG in September 2008 and March 
2009, where he reported an increase in his symptomatology and 
was again noted to have chronic severe PTSD and was assigned 
GAF scores of 38.  In her March 2009 summary, she reported a 
GAF of 38 and again opined that the Veteran was permanently 
and totally disabled and unemployable.

In May 2007, the Veteran underwent a VA examination, where he 
stated that he had experienced problems since 1968, but his 
symptoms had increased.  He reported sleep disturbance due to 
nightmares two or three times per week along with intrusive 
thoughts.  He did not watch the news or talk about his 
experiences.  He was hypervigilant, short-tempered, easily 
startled, avoided large crowds, and anxious.  He took no 
medication and received no psychiatric outpatient treatment.  
The Veteran stated that he worked full-time as a truck driver 
for the past three years.  He worked regularly and did not 
miss time from work due to PTSD.  He was living with his wife 
and reported he had a few friends.  

Upon examination, the examiner noted an alert, cooperative 
Veteran who was soft-spoken.  The Veteran had no bizarre 
motor movement or tics.  His mood was calm, his affect was 
appropriate.  He reported no homicidal or suicidal ideation 
or intent.  There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented x3 
and his memory, both remote and recent, appeared to be 
adequate.  His insight and judgment were deemed adequate as 
well as his intellectual capacity.

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF of 57.  The examiner noted the Veteran worked full-time.  

In a May 2007 statement, the Veteran reported that his 
symptoms included frequent intrusive thoughts, nightmares, 
and flashbacks.  He reported severe distress at exposure to 
triggers, which reminded him of past trauma, avoidance of 
conversation about past service, anhedonia, estrangement and 
detachment from others, restricted affect, severe sleep 
disturbance, frequent irritability and angry outbursts, 
severe concentration and memory problems, hypervigilance and 
an exaggerated startle response.  The Veteran reported 
frequent depressive symptoms, feeling helpless and suicidal 
at times.  He also stated that he had frequent auditory and 
visual illusions and hallucinations, to include hearing 
someone calling his name.  

The Veteran was afforded a VA examination in November 2009.  
The examiner noted the claims file, medical records and 
letters from LG, a LPA with Psychological Consulting 
Services, were reviewed.  The Veteran reported that he saw LG 
once every three months for individual psychotherapy related 
to his PTSD, although he missed his last appointment.  The 
Veteran reported that he was not currently taking any 
medication for mental health problems and he was 
participating in individual therapy, stating that he felt "a 
little better about [him]self" after talking to LG.  The 
Veteran did report a variety of physical problems, including 
neck, right arm, hand and finger pain of constant, moderate 
severity.  

The Veteran was married to his wife of 47 years and described 
their relationship as "pretty good," stating they spend 
more time together, even though he admitted at times, he was 
hard to get along with.  He had two daughters and 
grandchildren and described these relationships as "good."  
The Veteran reported that he attended church where he was 
involved in some volunteer work and sang in the choir.  He 
denied any problems getting along with fellow parishioners.  
The Veteran stated he rode a motorcycle approximately once 
per week with a friend.  The Veteran stated his biggest 
social difficulty was that he was "hard to get along with." 

Upon examination, the Veteran was clean, neatly groomed, and 
casually dressed.  The Veteran did not engage in spontaneous 
conversation but willingly answered the questions that were 
asked of him.  His affect was constricted.  The Veteran had a 
difficult time describing his mood, which was typically 
"okay" with no major ups or downs.  His attention was 
intact and he was oriented to person, time and place.  His 
thought process and content were unremarkable.  He reported 
no delusions or hallucinations.  The Veteran reported that he 
woke up in the night due dreams and nightmares, approximately 
2 or 3 times per week.  

The examiner noted the Veteran did not report any obsessive 
or ritualistic behavior and stated that he did not have panic 
attacks.  He had no suicidal or homicidal thoughts.  His 
impulse control was good with no episodes of violence; 
however, he reported becoming irritable or angry 2-3 days per 
week.  He also reported hypervigilance and exaggerated 
startle response.  The Veteran reported that he was working 
part-time (2 or 3 days per week/8 hour days) "when the 
company needed him," hauling mattresses.  He stated business 
was slow so he was not working as much as he used to work.  
The Veteran denied experiencing any significant problems at 
work.  The Veteran reported that he worked for the same 
company for the past 2-5 years and had lost no time due to 
PTSD during the past 12 month period.

The examiner diagnosed chronic moderate PTSD and assigned a 
GAF of 60.  The examiner stated that neither the Veteran nor 
any recent collateral information suggested any significant 
changes in the Veteran's functional status or quality of life 
between the previous examination in May 2007 and the current 
evaluation.  The Veteran's prognosis in relation to PTSD was 
guarded since the Veteran's treatment was infrequent (i.e., 
individual psychotherapy once every three months).  

The examiner stated there was no total occupational and 
social impairment due to PTSD and no reduced reliability or 
productivity.  The examiner noted the Veteran reported sleep 
impairment, which resulted in fatigue the next day.  The 
examiner stated fatigue could be especially dangerous given 
the Veteran's chosen occupation.  The Veteran also had 
moderate difficulty maintaining concentration which sometimes 
resulted in the Veteran forgetting directions or final 
destinations.  The Veteran reported, however, that overall, 
he was able to adequately function at his part-time job (16-
24 hours per week) as a truck driver.

Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria, the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

The Veteran endorsed many of the symptoms associated with a 
50 percent disability rating for PTSD. Specifically, he 
reported anxiety, nightmares, and trouble sleeping. Despite 
these symptoms, he reported he was employed full-time, 
followed by part-time employment due to a slowdown in company 
business.  He also reported a good relationship with his 
wife, children, and grandchildren.

In his two VA examinations, the Veteran was assigned GAF 
scores indicative of moderate impairment. He reported 
problems with nightmares and hypervigilance which kept him 
awake at night.  He indicated symptoms such as depression, 
anhedonia, and nightmares.  He indicated he felt depressed 
and hopeless at times, but was not suicidal.  He was working 
as a delivery truck driver.  

The examiners opined that the Veteran was not unemployable, 
but that he did have some impairment in his work at times, 
because of his sleep disturbance.  The examiners who 
conducted the VA examinations explained the reasons for their 
opinions and they are consistent with the evidence of record. 
Therefore, these opinions are entitled to substantial 
probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations 
are whether the person opining is suitably qualified and 
sufficiently informed).

Weighing these findings together, the Board finds that the 
disability most closely approximates the criteria for a 50 
percent rating. 

The criteria for the next higher rating, 70 percent, are met 
if the Veteran has deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood.

Records indicating three appointments from May 2005 to March 
2009 were submitted by the licensed psychological associate 
of Psychological Consulting Services.  She diagnosed chronic 
severe PTSD and assigned GAFs of 38-40 and reported that the 
Veteran was severely compromised in his ability to initiate 
or sustain social and work relationships.  

LG did not; however report any specific findings about the 
Veteran's social or occupational functioning.  She never 
reported consideration of his long and reportedly 
satisfactory marriage.  While she reported that he was 
unemployable, she reported no consideration of the fact that 
the Veteran was actually employed and was not missing time 
from work due to PTSD.  Her failure to consider the Veteran's 
actual functioning, renders her opinion and reports of little 
probative value.

In contrast to LG's reports, the Veteran has stated that he 
is in a "good" marriage to his wife of 47 years and had 
satisfactory relationships with his children and 
grandchildren.  He has reported that he sang in the church 
choir and participated in volunteer events at church.  
Further, the Veteran stated that he had friends, and he went 
motorcycle riding with one of these friends on a weekly 
basis.  These activities and relationships continue and 
include the Veteran working part-time two to three days per 
week with no reported difficulty.

In a May 2007, statement the Veteran reported that he had no 
hobbies, had a poor memory, auditory and visual "illusions" 
and hallucinations, "anhedonia" and did not socialize with 
anyone.  At examinations both before and after this 
statement, the Veteran reported none of these symptoms or 
restrictions in his activities.  Even LG reported that the 
Veteran did not have hallucinations.  The Veteran is 
competent to report his symptoms as well a doctor's diagnosis 
of PTSD.  However, his testimony must be weighed against the 
other evidence of record.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  The Board finds that the contemporaneous 
record of examinations outweighs his statement made in the 
course of his claim for increased VA compensation.  

The Veteran has not had any reported deficiencies in the area 
of family relations or judgment.  LG noted his judgment and 
thinking to be fair.  VA examiners have found no deficiencies 
in these areas.  He has not had reported deficiencies in the 
area of school, and there was no reported deficiency in work, 
except that the Veteran has gone from full time employment to 
primarily part time employment, which he reported was due 
primarily to the economy.  

Such impairment is also contemplated by a 50 percent rating.  
The Veteran has deficiencies in mood, but does not have 
deficiencies in most of the areas in the criteria for a 70 
percent rating.  He has also been shown to not have most of 
the symptoms listed as examples in the 70 percent criteria.

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria 
for a 50 percent rating for the period beginning April 7, 
2005, the date the Veteran's claim was received. 

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

There are no PTSD symptoms beyond those contemplated by the 
rating criteria.  38 C.F.R. §§ 4.123, 4.124, 4.124(a) (2009).  
Further consideration of an extraschedular rating is; 
therefore, not warranted.


Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009). TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

There is no medical evidence of unemployability, the Veteran 
continues to maintain employment and he has not alleged 
unemployability as the result of the PTSD.  Accordingly, the 
Board concludes that a TDIU rating is not warranted.


ORDER

A disability rating of 50 percent for PTSD is granted, 
effective April 7, 2005.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


